DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 8, and 15, the prior art teaches some of the limitations of the independent claims. The closest reference, Sugaya, teaches converting a digital document to an analog document including various metadata elements. However, it does not teach all of the limitations when recited in combination as described below:
receiving, by an integrated digital-analog archiving system from a client device, a request for viewing an archived document; 
searching, by the integrated digital-analog archiving system, a metadata database for location information and positional information associated with the archived document, the location information indicating an analog data storage medium in a media library, the positional information indicating a position of the archived document relative to the analog data storage medium in the media library; 
loading, by the integrated digital-analog archiving system, the analog data storage medium in the media library according to the location information; 
positioning, by the integrated digital-analog archiving system, the analog data storage medium on a viewer or reader according to the positional information; 
locating, by the integrated digital-analog archiving system, an analog rendition on the analog data storage medium; 
capturing, by the integrated digital-analog archiving system utilizing the viewer or reader, an image of the analog rendition; 
processing, by the integrated digital-analog archiving system, the image of the analog rendition; 
determining, by the integrated digital-analog archiving system, whether the image correctly reflects the archived document referenced in the request; 
responsive to the image not correctly reflecting the archived document referenced in the request, iteratively performing, by the integrated digital-analog archiving system, the locating, the capturing, the processing, and the determining until a correct image that reflects the archived document referenced in the request is found; 
capturing, by the integrated digital-analog archiving system, a final image of the analog rendition, the final image including an analog document and analog metadata located proximate the analog document on the analog data storage medium; 
generating, by the integrated digital-analog archiving system, an electronic file from the analog document; 
generating, by the integrated digital-analog archiving system, electronic metadata from the analog metadata; 
adding, by the integrated digital-analog archiving system, the electronic metadata to the electronic file; and 
returning, by the integrated digital-analog archiving system, the electronic file to the client device in response to the request.
The Examiner was unable to find a prior art reference that teaches all of the limitations of the independent claims or that would have been obvious to combine with other prior art to teach all of the limitations of the independent claims. 
With respect to claims 2-7, 9-14, and 16-20, the claims are allowed based upon their dependency on claims 1, 8, and 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoarau et al.					U.S. Publication No. 2010/0188704
Smith et al.					U.S. Patent No. 6,442,296
Fancher et al.				U.S. Publication No. 2006/0158613
Morton et al.					U.S. Patent No. 5,052,042

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRIS E MACKES/Primary Examiner, Art Unit 2153